office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 dremus plr-141533-12 uilc date date to mary coleman examination director central area small_business self-employed from donald j drees jr senior technician reviewer branch financial institutions products third party communication none date of communication not applicable subject notification of no-rule decision on letter_ruling request legend company foreign jurisdiction date address insured affiliate issues --------------------------------------------------------------------------- --------------------------------- ------------ ------------------------ -------------------------------------------------------------- --------------------------------------------------------------------------- ------------------------------------------- pursuant to section a of revproc_2012_1 2012_1_irb_1 this is to notify you that we were unable to rule on a letter_ruling request submitted by company regarding sec_831 of the internal_revenue_code the code plr-141533-12 facts company was incorporated in foreign jurisdiction on date and is licensed as an insurance_company by the insurance regulators of foreign jurisdiction company made a permanent election under sec_953 of the code to be taxed as a domestic_corporation for federal tax purposes and it annually files a form 1120-pc tax_return company’s u s address is address company directly issued purported insurance contracts with a one year coverage period to insured affiliate company joined a reinsurance pool the pool consisting of several other unrelated purported insurance_companies under the reinsurance agreements company ceded to the pool a substantial portion of its direct written premiums and risks and assumed from the pool a roughly equal amount of premiums and risks the agreements contained language providing for experience refunds and experience loss carryforwards which were to be paid back with interest company sought two rulings that company would be treated as an insurance_company under sec_831 of the code for federal tax purposes that the purported insurance premiums_paid to company by insured affiliate would be deductible as insurance premiums under sec_162 of the code for federal tax purposes law and analysis sec_831 of the code provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given to such term by sec_816 under sec_816 the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies neither the code nor the income_tax regulations define the terms insurance or insurance_contract in the context of property and casualty insurance the supreme court of the united_states has explained that in order for an arrangement to constitute insurance for federal tax purposes both risk shifting and risk_distribution must be present 312_us_531 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency plr-141533-12 183_f2d_288 2d cir and must not be merely an investment or business risk revrul_2007_47 2007_2_cb_127 in addition the arrangement must constitute insurance in the commonly accepted sense see eg 988_f2d_1135 fed cir 979_f2d_162 9th cir our review of the materials that company submitted in connection with its letter_ruling request led us to identify three areas of concern whether the pooling arrangement actually provided risk shifting and risk_distribution in particular we were concerned that the reinsurance agreements between company and the pool contained provisions whose net effect might be to negate risk shifting and risk_distribution whether some or all of the purported insurance contracts were insurance for federal tax purposes as opposed to for example contracts covering investment or business risks whether the premiums_paid by insured affiliate to company reflected an arms- length transaction between the parties the company did not provide sufficient information for us to address these concerns accordingly we are unable to rule pursuant to sections dollar_figure and c of revproc_2012_1 had we been able to rule the letter_ruling would have been controlling for only the year specified in the letter_ruling because sec_831 imposes an annual test and the specific contracts involved covered risks for only a one year period this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ---------------------- if you have any further questions cc
